            Case 5:18-cr-00258-EJD Document 1023-1 Filed 09/16/21 Page 1 of 3




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
15                                             )
            Plaintiff,                         )   DECLARATION OF AMY MASON SAHARIA
16                                             )   IN SUPPORT OF MS. HOLMES’ NOTICE
       v.                                      )   REGARDING TESTIMONY OF SUREKHA
17                                             )   GANGAKHEDKAR
     ELIZABETH HOLMES and                      )
18   RAMESH “SUNNY” BALWANI,                   )
                                               )   Hon. Edward J. Davila
19          Defendants.                        )
                                               )
20                                             )
                                               )
21

22

23

24

25

26

27

28
     DECLARATION OF AMY MASON SAHARIA IN SUPPORT OF MS. HOLMES’ NOTICE
     REGARDING TESTIMONY OF SUREKHA GANGAKHEDKAR
     CR-18-00258 EJD
           Case 5:18-cr-00258-EJD Document 1023-1 Filed 09/16/21 Page 2 of 3




 1         I, AMY MASON SAHARIA, declare as follows:

 2         1.      I represent Defendant Elizabeth Holmes and have been admitted to practice pro hac vice

 3 in the above-captioned matter. I submit this declaration in support of Ms. Holmes’ Notice Regarding

 4 Testimony of Surekha Gangakhedkar. I attest to the following facts upon which the Notice relies.

 5         2.      Attached to this declaration are 14 exhibits. The contents of the exhibits are as follows:

 6                 a.     Exhibit 1 is a true and correct copy of Trial Exhibit 855, as noticed by the

 7 government.

 8                 b.     Exhibit 2 is a true and correct copy of Trial Exhibit 866, as noticed by the

 9 government.

10                 c.     Exhibit 3 is a true and correct copy of Trial Exhibit 972, as noticed by the

11 government.

12                 d.     Exhibit 4 is a true and correct copy of Trial Exhibit 974, as noticed by the

13 government.

14                 e.     Exhibit 5 is a true and correct copy of Trial Exhibit 1019, as noticed by the

15 government.

16                 f.     Exhibit 6 is a true and correct copy of Trial Exhibit 1022, as noticed by the

17 government.

18                 g.     Exhibit 7 is a true and correct copy of Trial Exhibit 3968, as noticed by the

19 government.

20                 h.     Exhibit 8 is a true and correct copy of Trial Exhibit 5089, as noticed by the

21 government.

22                 i.     Exhibit 9 is a true and correct copy of Trial Exhibit 5096, as noticed by the

23 government.

24                 j.     Exhibit 10 is a true and correct copy of Trial Exhibit 1065, as noticed by the

25 government.

26                 k.     Exhibit 11 is a true and correct copy of Trial Exhibit 3961, as noticed by the

27 government.

28 DECLARATION OF AMY MASON SAHARIA IN SUPPORT OF MS. HOLMES’ NOTICE
   REGARDING TESTIMONY OF SUREKHA GANGAKHEDKAR
   CR-18-00258 EJD
                                                        1
           Case 5:18-cr-00258-EJD Document 1023-1 Filed 09/16/21 Page 3 of 3




 1                l.      Exhibit 12 is a true and correct copy of a Memorandum of Interview of Surekha

 2 Gangakhedkar, dated September 13, 2021.

 3                m.      Exhibit 13 is a true and correct copy of a Memorandum of Interview of Surekha

 4 Gangakhedkar, dated May 27, 2021.

 5                n.      Exhibit 14 is a true and correct copy of an email from Amy Mason Saharia to the

 6 government, dated September 11, 2021.

 7         I declare under penalty of perjury under the laws of the United States that the foregoing is true

 8 and correct to the best of my knowledge.

 9         Executed this 16th day of September 2021 in Chevy Chase, MD.

10

11

12                                                       AMY MASON SAHARIA
                                                         Attorney for Elizabeth Holmes
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 DECLARATION OF AMY MASON SAHARIA IN SUPPORT OF MS. HOLMES’ NOTICE
   REGARDING TESTIMONY OF SUREKHA GANGAKHEDKAR
   CR-18-00258 EJD
                                                        2
